Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 07/22/22.
Claims 1-3, 5-13, 15-17 and 19-23.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/02/2022 has been entered.
 
Drawings
Fig. 5 and 7-8 (again, the replacement drawings of which did not resolve the issue) are objected to because they fail to comply with 37 CFR 1.84(p)(3), which requires that numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the lines. They should not be placed upon hatched or shaded surfaces. When necessary, such as indicating a surface or cross section, a reference character may be underlined and a blank space may be left in the hatching or shading where the character occurs so that it appears distinct. Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. “Drawing and specification corrections, presentation of a new oath and the like are generally considered as formal matters, although the filing of drawing corrections in reply to an objection to the drawings cannot normally be held in abeyance … An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive” (MPEP § 714.02). The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a receiving unit”, “an arranging unit”, “an operating unit”, “a transmitting unit”, “a resource creating unit” and “a response receiving unit” in claims 12-13, 15-17, 19 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the corresponding structure, of the various units recited above, in at least ¶ [0096] as well as equivalents thereof. Examiner notes that Applicant has not rebutted Examiner’s interpretation in any response to an Office Action containing this interpretation.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 7 recites “the instance identifying property is provided independently of the instance resource, so as to be a separate property”. There is no support, in the instant disclosure as originally filed (hereafter “the disclosure”), for this limitation. In fact, while Examiner recognizes that the subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement, the word “separate” does not even appear in the disclosure. Moreover, the only recitation of “independent” in the disclosure is in an entirely different context pertaining to intercommunication between ordinary objects having independent functions, see the disclosure ¶ [0062]. In support of Applicant’s amendments, Applicant asserts support in ¶ [0075] and Fig. 6. Again, neither of these provides any support for the claim limitation; ¶ [0075] and Fig. 6 are devoid of any recitation that could support the instant claim amendment. Claim 8 depends from claim 7 and does not resolve the deficiencies thereof and is therefore rejected for at least the same reasons.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 22 and 23 recite “wherein the sequencing rule is an ascending order of resource effective periods or a descending order of resource effective periods” and “wherein the sequencing rule is an ascending order of operation times or a descending order of operation times”, respectively. Both of these limitations are found, in the alternative, in claim 1 from which both of these claims depend. The only possible claim constructions of claim 1 are 4-fold: the sequencing rule is either 1) ascending by resource effective period, 2) ascending by operation time, 3) descending by resource effective period, or 4) descending by operation time. Therefore, taking claim 22 as an example, if construed as ascending by resource effective period, claim construction 1) of claim 1 would merely be a duplication and therefore must be construed as one of 2) - 4). In these instances, the sequencing rule in claim 22 replaces the sequencing rule of claim 1 with a different rule and thus could be infringed without infringing claim 1. This same fact pattern and logic applies to the alternative choice of claim 22 as well as the choices of claim 23. In all valid claim constructions, claims 22 and 23 could be infringed without infringing claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13, 15-17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over LU et al. WO 2014/190053 A1 (hereafter Lu) in view of SATO EP 3115895 A1 (hereafter Sato).

With regard to claim 1, Lu teaches a method for operating instance resources, comprising (each information object may have any number of instantiations, which may be referred to as "object instances." Object instances may have relatively unique identifiers (IDs) and may be addressable using such IDs. In one embodiment, an object instance identifier may be a URI that represents an addressable location for the object instance in at least ¶ 0057] and Uniform Resource Identifier (URI) may also be used herein, and is known to those skilled in the art in at least ¶ [0034] and each information object category may be an independent resource structure in at least ¶ [0064] and The field originator 1730 may be used to contain data identifying the resource that initially generated the object in at least ¶ [0084]):
receiving an operation request, the operation request including a type of an operation and a target resource (Request message 1412 may be transmitted to entity 1420 indicating a "combine" action <type>. Note that this combine action itself is an information object instance and may have associated description instance(s) that describe how the combination should be implemented. Request message 1412 may provide a list of instances to be combined <target resources>. Request message 1412 may also provide descriptions for the combined instance <target resource>, for example description data indicating that the instances to be combined are highly correlated in at least ¶ [0078] and Fig. 14);
acquiring an instance resource associated with the target resource (Upon receiving request 1412, at block 1421 entity 1420 may search its information storage, and/or any other data to which it may have access, and obtain information about the instances specified in request 1412 in at least ¶ [0078] and an instance of an information object may be combined with one or more other instances to form a new object (i.e., a new instance comprising the combined instances and/or data associated therewith) in at least ¶ [0076] and Fig. 14) according to an instance arranging property (entity 1420 may determine to combine multiple instances based on locally obtained data. For example, entity 1420 may be configured with a policy or other configuration that indicates that it should optimize information if possible in at least ¶ [0079] and Fig. 14 and Alternatively, or in addition, an entity may create new objects based on a trigger or a policy applied to that entity. Hence, at block 524, entity 520 may create one or more objects based on a detected trigger. Such objects may include objects provisioned on entity 520, objects created by entity 520 based on its organization and/or combining of objects (as described in more detail below), and/or objects created in response to requests received from applications in at least ¶ [0055] and Subjects, actions, and descriptions may not have any built-in hierarchical relationship, so, for example, a service provider "ProviderOne" may arrange the three object categories under a root address, such as  www.ProviderOne.com/Subjects/", "www.ProviderOne.com/Actions/", and www.ProviderOne.com/Descriptions/ in at least ¶ [0057] and having descriptions as a separate category may help improve information organization flexibility in at least ¶ [0061]);
executing the operation on the instance resource associated with the target resource (Upon acquiring any needed data, entity 1420 may create a new information object instance according to the instructions included in request 1412 in at least ¶ [0078] and Fig. 14); and
transmitting an operation response (Entity 1420 may then return the status of the operation and an identifier of the new instance in response message 1422 in at least ¶ [0078] and Fig. 14),
Lu does not specifically teach acquiring a resource according to a sorting property comprising sequencing based on resource effective periods or operation times.
However, in analogous art Sato teaches wherein the instance arranging property comprises an instance sorting property; the acquiring the instance resource associated with the target resource according to the instance arranging property, comprises: acquiring an instance resource associated with the target resource according to the instance sorting property (in at least Fig. 21, S11, S23, S26 and corresponding description of Fig. 21); and the instance sorting property comprises a sequencing rule of instance resources, and the sequencing rule comprises an descending order of resource sizes, an ascending order of resource effective periods, a descending order of resource effective periods, an ascending order of operation times, or a descending order of operation times (… the selected time is referred to as a "specific time" in Steps S13 to S19. (S13) The allocation candidate time detection unit 181 selects the available times (struct availrscinfo.availtime) one by one in descending order of length of the available time from a plurality of resource information (list of struct availrsc.arihead_p) in the specific time and repeatedly executes Steps S14 to S16. In the list of struct availrsc.arihead_p, respective pieces of resource information are sorted in descending order of length of the available time (struct availrscinfo.availtime). (S14) The allocation candidate time detection unit 181 determines whether the selected available time for the resource information is longer than the resource use time of the head job or not. In a case where the available time is longer than the resource use time, the process is caused to proceed to Step S15. In a case where the available time is not longer than the resource use time, the process is caused to proceed to Step S18. … in at least col. 26 lines 29 – col. 27 line 10 and … The temporary resource allocation unit 182 regards the number of the temporary allocation resources for the target job as 0. (S102) The temporary resource allocation unit 182 processes the resource information in ascending order of length of available time of specific time. Specifically, the temporary resource allocation unit 182 selects the resource information one by one in ascending order of length of available time (list of struct availrsc.aritail_p) among the plurality of the resource information in the specific time and repeatedly executes Steps S103 to S107. (S103) The temporary resource allocation unit 182 determines whether the available time of the resource information of interest (struct availrscinfo.availtime) is longer than the resource use time of the subsequent target job information of interest (struct jobinfo.reqtime) or not. In a case where the available time is longer than the resource use time, the process proceeds to Step S104. In a case where the available time is not longer than the resource use time, the process proceeds to Step S108. … in at least col. 30 lines 17 – col. 31 line 1).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the acquiring a resource according to a sorting property comprising sequencing based on resource effective periods or operation times of Sato with the systems and methods of Lu resulting in the acquisition of resource as in Lu utilizing the method of sorted/sequenced resources by resource effective periods of operation times of Sato such that the resource of Lu is acquired based on the sorting/sequencing property of requests of Sato. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this would merely be a simple substitution of one know element for another to obtain predictable results. Lu contains a device which differs from the claimed device by the substitution of an arranging/identifying property (as seen in detailed mapping above) for the sorting/sequencing property by resource effective time or operation time of the instant claim. Sorting/sequencing properties by resource effective time or operation time for acquiring resource were known in Sato. A person having ordinary skill in the art prior to the effective filing date could have substituted the arranging/identifying property of Lu for the sorting/sequencing property by resource effective time or operation time of Sato and the result of the substitution would have been predictable, that is the acquisition of resource as in Lu would utilize the sorted/sequenced resources by resource effective time or operation time of Sato such that the resource is acquired based on the sorting/sequencing property by resource effective time or operation time of requests of Sato.

With regard to claim 2, Lu teaches wherein: the operation request includes the instance arranging property; or the method further comprises: adding the instance arranging property in the target resource before receiving the operation request (an instance of an information object may be combined with one or more other instances to form a new object (i.e., a new instance comprising the combined instances and/or data associated therewith). FIG. 14 shows exemplary, non-limiting signal flow 1400 illustrating exemplary signals and procedures for combining instances in at least ¶ [0076] and 1411, Fig. 14 determining to combine <arrange> multiple subject instances before sending request at 1412, arranging property to combine, subject instances and description identifier included in request at 1412).

With regard to claim 3, Lu teaches wherein the target resource includes a time series resource (objects in descriptions category 440 may describe one or more characteristics, states, statuses, or any other attribute of an information object with which it is associated. Examples of objects in the descriptions category include identifier 441, on/off/sleep/error status 442, access rights 443, time 444, type 445, duration 446, location 447, and register 448. Other objects that represent or are otherwise associated with any descriptor or indicator of any type of attribute or characteristic that may be associated with any action or subject information object or any M2M entity, device, or construct in at least ¶ [0050]), a container resource (resources may be organized by a resource tree structure, an example of which is shown in FIG. 1 as resource tree 100 … using ETSI notation, to address a container in tree 100 may require an address such as "<sclBase>/scls/<scl>/ applications/<applicationAnnc>/containers." in at least ¶ [0035]), a flexContainer resource (as the functions of an M2M resource or entity grow and change, this tree structure may become very complex. Thus, M2M implementations making use of such a structure may have difficulty scaling up to handle a larger number of entities and services since the resource tree structures used in the system may become very large and therefore memory intensive, which may pose a problem for M2M entities that are physical resource-constrained (i.e., entities implemented on devices with small amounts of memory and/or processing capabilities). The addressing of sections of the tree structure may also become cumbersome in at least ¶ [0035] and d embodiments provide an information model for the M2M service layer that is flexible and scalable, and therefore may support a large number of M2M devices and applications as well as the dynamic and heterogeneous information they create in at least ¶ [0039] and The object-based information model of the instant disclosure may enable a flexible means of storing information in at least ¶ [0070]) or a virtual resource (M2M technologies in particular enable further realization of the Internet of Things (IoT), a system of uniquely identifiable objects and virtual representations of such objects that communicate with each other and over a network, such as the Internet in at least ¶ [0002]).

With regard to claim 5, Sato teaches wherein the acquiring the instance resource associated with the target resource according to the instance sorting property, includes: sequencing instance resources according to the instance sorting property; and acquiring the instance resource associated with the target resource from the sequenced instance resources (in at least Fig. 21, S11, S23, S26 and corresponding description of Fig. 21 and … the selected time is referred to as a "specific time" in Steps S13 to S19. (S13) The allocation candidate time detection unit 181 selects the available times (struct availrscinfo.availtime) one by one in descending order of length of the available time from a plurality of resource information (list of struct availrsc.arihead_p) in the specific time and repeatedly executes Steps S14 to S16. In the list of struct availrsc.arihead_p, respective pieces of resource information are sorted in descending order of length of the available time (struct availrscinfo.availtime). (S14) The allocation candidate time detection unit 181 determines whether the selected available time for the resource information is longer than the resource use time of the head job or not. In a case where the available time is longer than the resource use time, the process is caused to proceed to Step S15. In a case where the available time is not longer than the resource use time, the process is caused to proceed to Step S18. … in at least col. 26 lines 29 – col. 27 line 10 and … The temporary resource allocation unit 182 regards the number of the temporary allocation resources for the target job as 0. (S102) The temporary resource allocation unit 182 processes the resource information in ascending order of length of available time of specific time. Specifically, the temporary resource allocation unit 182 selects the resource information one by one in ascending order of length of available time (list of struct availrsc.aritail_p) among the plurality of the resource information in the specific time and repeatedly executes Steps S103 to S107. (S103) The temporary resource allocation unit 182 determines whether the available time of the resource information of interest (struct availrscinfo.availtime) is longer than the resource use time of the subsequent target job information of interest (struct jobinfo.reqtime) or not. In a case where the available time is longer than the resource use time, the process proceeds to Step S104. In a case where the available time is not longer than the resource use time, the process proceeds to Step S108. … in at least col. 30 lines 17 – col. 31 line 1).

With regard to claim 6, Lu teaches wherein when the target resource is a virtual resource (M2M technologies in particular enable further realization of the Internet of Things (IoT), a system of uniquely identifiable objects and virtual representations of such objects that communicate with each other and over a network, such as the Internet in at least ¶ [0002]):
the executing the operation on the instance resource associated with the target resource, includes: executing the operation on the instance resource pointed to by the virtual resource (Upon receiving request 1412, at block 1421 entity 1420 may search its information storage, and/or any other data to which it may have access, and obtain information about the instances specified in request 1412 in at least ¶ [0078] and an instance of an information object may be combined with one or more other instances to form a new object (i.e., a new instance comprising the combined instances and/or data associated therewith) in at least ¶ [0076] and Upon acquiring any needed data, entity 1420 may create a new information object instance according to the instructions included in request 1412 in at least ¶ [0078] and Fig. 14).
Sato teaches the acquiring the instance resource associated with the target resource from the sequenced instance resources includes: acquiring an instance resource pointed to by the virtual resource from the sequenced instance resources (in at least Fig. 21, S11, S23, S26 and corresponding description of Fig. 21 and … the selected time is referred to as a "specific time" in Steps S13 to S19. (S13) The allocation candidate time detection unit 181 selects the available times (struct availrscinfo.availtime) one by one in descending order of length of the available time from a plurality of resource information (list of struct availrsc.arihead_p) in the specific time and repeatedly executes Steps S14 to S16. In the list of struct availrsc.arihead_p, respective pieces of resource information are sorted in descending order of length of the available time (struct availrscinfo.availtime). (S14) The allocation candidate time detection unit 181 determines whether the selected available time for the resource information is longer than the resource use time of the head job or not. In a case where the available time is longer than the resource use time, the process is caused to proceed to Step S15. In a case where the available time is not longer than the resource use time, the process is caused to proceed to Step S18. … in at least col. 26 lines 29 – col. 27 line 10 and … The temporary resource allocation unit 182 regards the number of the temporary allocation resources for the target job as 0. (S102) The temporary resource allocation unit 182 processes the resource information in ascending order of length of available time of specific time. Specifically, the temporary resource allocation unit 182 selects the resource information one by one in ascending order of length of available time (list of struct availrsc.aritail_p) among the plurality of the resource information in the specific time and repeatedly executes Steps S103 to S107. (S103) The temporary resource allocation unit 182 determines whether the available time of the resource information of interest (struct availrscinfo.availtime) is longer than the resource use time of the subsequent target job information of interest (struct jobinfo.reqtime) or not. In a case where the available time is longer than the resource use time, the process proceeds to Step S104. In a case where the available time is not longer than the resource use time, the process proceeds to Step S108. … in at least col. 30 lines 17 – col. 31 line 1); and

With regard to claim 7, Lu teaches wherein: the instance arranging property includes an instance identifying property for identifying an instance resource to be requested, and the instance identifying property is provided independently of the instance resource, so as to be a separate property (entity 1420 may determine to combine multiple instances based on locally obtained data. For example, entity 1420 may be configured with a policy or other configuration that indicates that it should optimize information if possible in at least ¶ [0078] - [0079] and Fig. 14 determining to combine <arrange> multiple subject instances before sending request at 1412, arranging property to combine, subject instances and description identifier included in request at 1412, Entity 1420 may then return the status of the operation and an identifier of the new instance in response message 1422 in at least ¶ [0078]); and
the acquiring the instance resource associated with the target resource according to the instance arranging property, includes: acquiring an instance resource pointed to by the instance identifying property as the instance resource associated with the target resource (Upon receiving request 1412, at block 1421 entity 1420 may search its information storage, and/or any other data to which it may have access, and obtain information about the instances specified in request 1412 in at least ¶ [0078] and an instance of an information object may be combined with one or more other instances to form a new object (i.e., a new instance comprising the combined instances and/or data associated therewith) in at least ¶ [0076] and Fig. 14).

With regard to claim 8, Lu teaches wherein when the target resource is a virtual resource (M2M technologies in particular enable further realization of the Internet of Things (IoT), a system of uniquely identifiable objects and virtual representations of such objects that communicate with each other and over a network, such as the Internet in at least ¶ [0002]): the acquiring the instance resource pointed to by the instance identifying property as the instance resource associated with the target resource, includes: acquiring the instance resource pointed to by the instance identifying property as an instance resource pointed to by the virtual resource (Upon receiving request 1412, at block 1421 entity 1420 may search its information storage, and/or any other data to which it may have access, and obtain information about the instances specified in request 1412 in at least ¶ [0078] and an instance of an information object may be combined with one or more other instances to form a new object (i.e., a new instance comprising the combined instances and/or data associated therewith) in at least ¶ [0076] and Fig. 14).

With regard to claim 9, Lu teaches wherein the instance resource includes an access control property, the access control property being used for determining an access control policy of an instance resource (Description instance 1320 may include attributes 1321 associated with subject instance 1210. Attributes 1321 may include attributes that indicate a type of subject instance 1310, an owner of, or entity associated with, subject instance 1310, measurement units of data provided by subject instance 1310, and access rights <access control policy> to data provided by subject instance 1310 in at least ¶ [0074] and ¶ [0050], access right controls who has access to the instance resource).

With regard to claim 10, Lu teaches wherein the operation includes creating (an entity may create new objects based on objects advertised by other entities, thereby enhancing its own information model … in at least ¶ [0054] and Upon acquiring any needed data, entity 1420 may create a new information object instance according to the instructions included in request 1412 in at least ¶ [0078]), acquiring (Upon receiving request 1412, at block 1421 entity 1420 may search its information storage, and/or any other data to which it may have access, and obtain information about the instances specified in request 1412 in at least ¶ [0078] and an instance of an information object may be combined with one or more other instances to form a new object (i.e., a new instance comprising the combined instances and/or data associated therewith) in at least ¶ [0076] and Fig. 14), deleting (entity 520 may also delete objects in response to triggers, provisioning, and/or requests from applications in at least ¶ [0055]), notifying and updating (When a description instance is changed or removed, the corresponding subject instances may be automatically notified and the information management common service function may take actions to update the associations in at least ¶ [0075]).

With regard to claim 11, Lu teaches creating the target resource, the target resource including the instance arranging property (Upon acquiring any needed data, entity 1420 may create a new information object instance according to the instructions included in request 1412 in at least ¶ [0078] and Subjects, actions, and descriptions may not have any built-in hierarchical relationship, so, for example, a service provider "ProviderOne" may arrange the three object categories under a root address, such as  www.ProviderOne.com/Subjects/", "www.ProviderOne.com/Actions/", and www.ProviderOne.com/Descriptions/ in at least ¶ [0057]).

With regard to claim 12, Lu teaches a device (in at least ¶ [0110]) for operating instance resources, comprising (each information object may have any number of instantiations, which may be referred to as "object instances." Object instances may have relatively unique identifiers (IDs) and may be addressable using such IDs. In one embodiment, an object instance identifier may be a URI that represents an addressable location for the object instance in at least ¶ 0057] and Uniform Resource Identifier (URI) may also be used herein, and is known to those skilled in the art in at least ¶ [0034] and each information object category may be an independent resource structure in at least ¶ [0064] and The field originator 1730 may be used to contain data identifying the resource that initially generated the object in at least ¶ [0084]):
a receiving unit (in at least ¶ [0110]), configured to receive an operation request, the operation request including a type of an operation and a target resource (Request message 1412 may be transmitted to entity 1420 indicating a "combine" action <type>. Note that this combine action itself is an information object instance and may have associated description instance(s) that describe how the combination should be implemented. Request message 1412 may provide a list of instances to be combined <target resources>. Request message 1412 may also provide descriptions for the combined instance <target resource>, for example description data indicating that the instances to be combined are highly correlated in at least ¶ [0078] and Fig. 14);
an arranging unit (in at least ¶ [0110]), configured to acquire an instance resource associated with the target resource (Upon receiving request 1412, at block 1421 entity 1420 may search its information storage, and/or any other data to which it may have access, and obtain information about the instances specified in request 1412 in at least ¶ [0078] and an instance of an information object may be combined with one or more other instances to form a new object (i.e., a new instance comprising the combined instances and/or data associated therewith) in at least ¶ [0076] and Fig. 14) according to an instance arranging property (entity 1420 may determine to combine multiple instances based on locally obtained data. For example, entity 1420 may be configured with a policy or other configuration that indicates that it should optimize information if possible in at least ¶ [0079] and Fig. 14 and Alternatively, or in addition, an entity may create new objects based on a trigger or a policy applied to that entity. Hence, at block 524, entity 520 may create one or more objects based on a detected trigger. Such objects may include objects provisioned on entity 520, objects created by entity 520 based on its organization and/or combining of objects (as described in more detail below), and/or objects created in response to requests received from applications in at least ¶ [0055] and Subjects, actions, and descriptions may not have any built-in hierarchical relationship, so, for example, a service provider "ProviderOne" may arrange the three object categories under a root address, such as  www.ProviderOne.com/Subjects/", "www.ProviderOne.com/Actions/", and www.ProviderOne.com/Descriptions/ in at least ¶ [0057] and having descriptions as a separate category may help improve information organization flexibility in at least ¶ [0061]);
an operating unit (in at least ¶ [0110]), configured to execute the operation on the instance resource associated with the target resource (Upon acquiring any needed data, entity 1420 may create a new information object instance according to the instructions included in request 1412 in at least ¶ [0078] and Fig. 14); and
a transmitting unit (in at least ¶ [0110]), configured to transmit an operation response (Entity 1420 may then return the status of the operation and an identifier of the new instance in response message 1422 in at least ¶ [0078] and Fig. 14).
Lu does not specifically teach acquiring a resource according to a sorting property comprising sequencing based on resource effective periods or operation times.
However, in analogous art Sato teaches wherein the instance arranging property comprises an instance sorting property; the acquiring unit is configured to acquire the instance resource associated with the target resource according to the instance sorting property (in at least Fig. 21, S11, S23, S26 and corresponding description of Fig. 21); and the instance sorting property comprises a sequencing rule of instance resources, and the sequencing rule comprises an descending order of resource sizes, an ascending order of resource effective periods, a descending order of resource effective periods, an ascending order of operation times, or a descending order of operation times (… the selected time is referred to as a "specific time" in Steps S13 to S19. (S13) The allocation candidate time detection unit 181 selects the available times (struct availrscinfo.availtime) one by one in descending order of length of the available time from a plurality of resource information (list of struct availrsc.arihead_p) in the specific time and repeatedly executes Steps S14 to S16. In the list of struct availrsc.arihead_p, respective pieces of resource information are sorted in descending order of length of the available time (struct availrscinfo.availtime). (S14) The allocation candidate time detection unit 181 determines whether the selected available time for the resource information is longer than the resource use time of the head job or not. In a case where the available time is longer than the resource use time, the process is caused to proceed to Step S15. In a case where the available time is not longer than the resource use time, the process is caused to proceed to Step S18. … in at least col. 26 lines 29 – col. 27 line 10 and … The temporary resource allocation unit 182 regards the number of the temporary allocation resources for the target job as 0. (S102) The temporary resource allocation unit 182 processes the resource information in ascending order of length of available time of specific time. Specifically, the temporary resource allocation unit 182 selects the resource information one by one in ascending order of length of available time (list of struct availrsc.aritail_p) among the plurality of the resource information in the specific time and repeatedly executes Steps S103 to S107. (S103) The temporary resource allocation unit 182 determines whether the available time of the resource information of interest (struct availrscinfo.availtime) is longer than the resource use time of the subsequent target job information of interest (struct jobinfo.reqtime) or not. In a case where the available time is longer than the resource use time, the process proceeds to Step S104. In a case where the available time is not longer than the resource use time, the process proceeds to Step S108. … in at least col. 30 lines 17 – col. 31 line 1).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the acquiring a resource according to a sorting property comprising sequencing based on resource effective periods or operation times of Sato with the systems and methods of Lu resulting in the acquisition of resource as in Lu utilizing the method of sorted/sequenced resources by resource effective periods of operation times of Sato such that the resource of Lu is acquired based on the sorting/sequencing property of requests of Sato. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this would merely be a simple substitution of one know element for another to obtain predictable results. Lu contains a device which differs from the claimed device by the substitution of an arranging/identifying property (as seen in detailed mapping above) for the sorting/sequencing property by resource effective time or operation time of the instant claim. Sorting/sequencing properties by resource effective time or operation time for acquiring resource were known in Sato. A person having ordinary skill in the art prior to the effective filing date could have substituted the arranging/identifying property of Lu for the sorting/sequencing property by resource effective time or operation time of Sato and the result of the substitution would have been predictable, that is the acquisition of resource as in Lu would utilize the sorted/sequenced resources by resource effective time or operation time of Sato such that the resource is acquired based on the sorting/sequencing property by resource effective time or operation time of requests of Sato.

With regard to claim 13, Lu teaches wherein: the operation request includes the instance arranging property; or the device further comprises a resource creating unit (in at least ¶ [0110]), configured to add the instance arranging property in the target resource before the receiving unit receives the operation request (an instance of an information object may be combined with one or more other instances to form a new object (i.e., a new instance comprising the combined instances and/or data associated therewith). FIG. 14 shows exemplary, non-limiting signal flow 1400 illustrating exemplary signals and procedures for combining instances in at least ¶ [0076] and 1411, Fig. 14 determining to combine <arrange> multiple subject instances before sending request at 1412, arranging property to combine, subject instances and description identifier included in request at 1412).

With regard to claim 15, Sato teaches wherein the arranging unit is further configured to: sequence instance resources according to the instance sorting property; and acquire the instance resource associated with the target resource from the sequenced instance resources (in at least Fig. 21, S11, S23, S26 and corresponding description of Fig. 21 and … the selected time is referred to as a "specific time" in Steps S13 to S19. (S13) The allocation candidate time detection unit 181 selects the available times (struct availrscinfo.availtime) one by one in descending order of length of the available time from a plurality of resource information (list of struct availrsc.arihead_p) in the specific time and repeatedly executes Steps S14 to S16. In the list of struct availrsc.arihead_p, respective pieces of resource information are sorted in descending order of length of the available time (struct availrscinfo.availtime). (S14) The allocation candidate time detection unit 181 determines whether the selected available time for the resource information is longer than the resource use time of the head job or not. In a case where the available time is longer than the resource use time, the process is caused to proceed to Step S15. In a case where the available time is not longer than the resource use time, the process is caused to proceed to Step S18. … in at least col. 26 lines 29 – col. 27 line 10 and … The temporary resource allocation unit 182 regards the number of the temporary allocation resources for the target job as 0. (S102) The temporary resource allocation unit 182 processes the resource information in ascending order of length of available time of specific time. Specifically, the temporary resource allocation unit 182 selects the resource information one by one in ascending order of length of available time (list of struct availrsc.aritail_p) among the plurality of the resource information in the specific time and repeatedly executes Steps S103 to S107. (S103) The temporary resource allocation unit 182 determines whether the available time of the resource information of interest (struct availrscinfo.availtime) is longer than the resource use time of the subsequent target job information of interest (struct jobinfo.reqtime) or not. In a case where the available time is longer than the resource use time, the process proceeds to Step S104. In a case where the available time is not longer than the resource use time, the process proceeds to Step S108. … in at least col. 30 lines 17 – col. 31 line 1).

With regard to claim 16, Lu teaches wherein when the target resource is a virtual resource (M2M technologies in particular enable further realization of the Internet of Things (IoT), a system of uniquely identifiable objects and virtual representations of such objects that communicate with each other and over a network, such as the Internet in at least ¶ [0002]):
the operating unit is further configured to execute the operation on the instance resource pointed to by the virtual resource (Upon receiving request 1412, at block 1421 entity 1420 may search its information storage, and/or any other data to which it may have access, and obtain information about the instances specified in request 1412 in at least ¶ [0078] and an instance of an information object may be combined with one or more other instances to form a new object (i.e., a new instance comprising the combined instances and/or data associated therewith) in at least ¶ [0076] and Upon acquiring any needed data, entity 1420 may create a new information object instance according to the instructions included in request 1412 in at least ¶ [0078] and Fig. 14).
Sato teaches the arranging unit is further configured to acquire an instance resource pointed to by the virtual resource from the sequenced instance resources (in at least Fig. 21, S11, S23, S26 and corresponding description of Fig. 21 and … the selected time is referred to as a "specific time" in Steps S13 to S19. (S13) The allocation candidate time detection unit 181 selects the available times (struct availrscinfo.availtime) one by one in descending order of length of the available time from a plurality of resource information (list of struct availrsc.arihead_p) in the specific time and repeatedly executes Steps S14 to S16. In the list of struct availrsc.arihead_p, respective pieces of resource information are sorted in descending order of length of the available time (struct availrscinfo.availtime). (S14) The allocation candidate time detection unit 181 determines whether the selected available time for the resource information is longer than the resource use time of the head job or not. In a case where the available time is longer than the resource use time, the process is caused to proceed to Step S15. In a case where the available time is not longer than the resource use time, the process is caused to proceed to Step S18. … in at least col. 26 lines 29 – col. 27 line 10 and … The temporary resource allocation unit 182 regards the number of the temporary allocation resources for the target job as 0. (S102) The temporary resource allocation unit 182 processes the resource information in ascending order of length of available time of specific time. Specifically, the temporary resource allocation unit 182 selects the resource information one by one in ascending order of length of available time (list of struct availrsc.aritail_p) among the plurality of the resource information in the specific time and repeatedly executes Steps S103 to S107. (S103) The temporary resource allocation unit 182 determines whether the available time of the resource information of interest (struct availrscinfo.availtime) is longer than the resource use time of the subsequent target job information of interest (struct jobinfo.reqtime) or not. In a case where the available time is longer than the resource use time, the process proceeds to Step S104. In a case where the available time is not longer than the resource use time, the process proceeds to Step S108. … in at least col. 30 lines 17 – col. 31 line 1); and

With regard to claim 17, Lu teaches wherein: the instance arranging property includes an instance identifying property, configured for identifying an instance resource to be requested (entity 1420 may determine to combine multiple instances based on locally obtained data. For example, entity 1420 may be configured with a policy or other configuration that indicates that it should optimize information if possible in at least ¶ [0078] - [0079] and Fig. 14 determining to combine <arrange> multiple subject instances before sending request at 1412, arranging property to combine, subject instances and description identifier included in request at 1412, Entity 1420 may then return the status of the operation and an identifier of the new instance in response message 1422 in at least ¶ [0078]);
the arranging unit is configured to: acquire an instance resource pointed to by the instance identifying property as the instance resource associated with the target resource (Upon receiving request 1412, at block 1421 entity 1420 may search its information storage, and/or any other data to which it may have access, and obtain information about the instances specified in request 1412 in at least ¶ [0078] and an instance of an information object may be combined with one or more other instances to form a new object (i.e., a new instance comprising the combined instances and/or data associated therewith) in at least ¶ [0076] and Fig. 14); and
when the target resource is a virtual resource (M2M technologies in particular enable further realization of the Internet of Things (IoT), a system of uniquely identifiable objects and virtual representations of such objects that communicate with each other and over a network, such as the Internet in at least ¶ [0002]), the arranging unit is further configured to acquire an instance resource pointed to by the instance identifying property as the instance resource pointed to by the virtual resource (Upon receiving request 1412, at block 1421 entity 1420 may search its information storage, and/or any other data to which it may have access, and obtain information about the instances specified in request 1412 in at least ¶ [0078] and an instance of an information object may be combined with one or more other instances to form a new object (i.e., a new instance comprising the combined instances and/or data associated therewith) in at least ¶ [0076] and Fig. 14).

With regard to claim 19, Lu teaches wherein the instance resource includes an access control property, and the access control property is configured for determining an access control policy of the instance resource (Description instance 1320 may include attributes 1321 associated with subject instance 1210. Attributes 1321 may include attributes that indicate a type of subject instance 1310, an owner of, or entity associated with, subject instance 1310, measurement units of data provided by subject instance 1310, and access rights <access control policy> to data provided by subject instance 1310 in at least ¶ [0074] and ¶ [0050], access right controls who has access to the instance resource).

With regard to claim 20, Lu teaches a method of requesting an operation on an instance resource, comprising (each information object may have any number of instantiations, which may be referred to as "object instances." Object instances may have relatively unique identifiers (IDs) and may be addressable using such IDs. In one embodiment, an object instance identifier may be a URI that represents an addressable location for the object instance in at least ¶ 0057] and Uniform Resource Identifier (URI) may also be used herein, and is known to those skilled in the art in at least ¶ [0034] and each information object category may be an independent resource structure in at least ¶ [0064] and The field originator 1730 may be used to contain data identifying the resource that initially generated the object in at least ¶ [0084]):
transmitting an operation request, wherein the operation request comprises a type of an operation, a target resource (Request message 1412 may be transmitted to entity 1420 indicating a "combine" action <type>. Note that this combine action itself is an information object instance and may have associated description instance(s) that describe how the combination should be implemented. Request message 1412 may provide a list of instances to be combined <target resources>. Request message 1412 may also provide descriptions for the combined instance <target resource>, for example description data indicating that the instances to be combined are highly correlated in at least ¶ [0078] and Fig. 14) and an instance arranging property (in at least ¶ [0078], ¶ [0076] and Fig. 14 and entity 1420 may determine to combine multiple instances based on locally obtained data. For example, entity 1420 may be configured with a policy or other configuration that indicates that it should optimize information if possible in at least ¶ [0079] and Fig. 14 and Alternatively, or in addition, an entity may create new objects based on a trigger or a policy applied to that entity. Hence, at block 524, entity 520 may create one or more objects based on a detected trigger. Such objects may include objects provisioned on entity 520, objects created by entity 520 based on its organization and/or combining of objects (as described in more detail below), and/or objects created in response to requests received from applications in at least ¶ [0055] and Subjects, actions, and descriptions may not have any built-in hierarchical relationship, so, for example, a service provider "ProviderOne" may arrange the three object categories under a root address, such as  www.ProviderOne.com/Subjects/", "www.ProviderOne.com/Actions/", and www.ProviderOne.com/Descriptions/ in at least ¶ [0057] and having descriptions as a separate category may help improve information organization flexibility in at least ¶ [0061]), the instance arranging property comprises an instance sorting property (entity 1420 may determine to combine multiple instances based on locally obtained data. For example, entity 1420 may be configured with a policy or other configuration that indicates that it should optimize information if possible in at least ¶ [0078] - [0079] and Fig. 14 determining to combine <arrange> multiple subject instances before sending request at 1412, arranging property to combine, subject instances and description identifier included in request at 1412, Entity 1420 may then return the status of the operation and an identifier of the new instance in response message 1422 in at least ¶ [0078]); and
receiving an operation response (Entity 1420 may then return the status of the operation and an identifier of the new instance in response message 1422  in at least ¶ [0078] and 1422, Fig, 14), wherein the operation response is a response after executing the operation on an instance resource associated with the target resource (Upon acquiring any needed data, entity 1420 may create a new information object instance according to the instructions included in request 1412 in at least ¶ [0078] and Fig. 14), and the instance resource associated with the target resource is acquired according to the instance arranging property (Upon receiving request 1412, at block 1421 entity 1420 may search its information storage, and/or any other data to which it may have access, and obtain information about the instances specified in request 1412 in at least ¶ [0078] and an instance of an information object may be combined with one or more other instances to form a new object (i.e., a new instance comprising the combined instances and/or data associated therewith) in at least ¶ [0076] and Fig. 14).
Lu does not specifically teach acquiring a resource according to a sorting property comprising sequencing based on resource effective periods or operation times.
However, in analogous art Sato teaches the instance sorting property comprises a sequencing rule of instance resources, and the sequencing rule comprises an descending order of resource sizes, an ascending order of resource effective periods, a descending order of resource effective periods, an ascending order of operation times, or a descending order of operation times (in at least Fig. 21, S11, S23, S26 and corresponding description of Fig. 21 and … the selected time is referred to as a "specific time" in Steps S13 to S19. (S13) The allocation candidate time detection unit 181 selects the available times (struct availrscinfo.availtime) one by one in descending order of length of the available time from a plurality of resource information (list of struct availrsc.arihead_p) in the specific time and repeatedly executes Steps S14 to S16. In the list of struct availrsc.arihead_p, respective pieces of resource information are sorted in descending order of length of the available time (struct availrscinfo.availtime). (S14) The allocation candidate time detection unit 181 determines whether the selected available time for the resource information is longer than the resource use time of the head job or not. In a case where the available time is longer than the resource use time, the process is caused to proceed to Step S15. In a case where the available time is not longer than the resource use time, the process is caused to proceed to Step S18. … in at least col. 26 lines 29 – col. 27 line 10 and … The temporary resource allocation unit 182 regards the number of the temporary allocation resources for the target job as 0. (S102) The temporary resource allocation unit 182 processes the resource information in ascending order of length of available time of specific time. Specifically, the temporary resource allocation unit 182 selects the resource information one by one in ascending order of length of available time (list of struct availrsc.aritail_p) among the plurality of the resource information in the specific time and repeatedly executes Steps S103 to S107. (S103) The temporary resource allocation unit 182 determines whether the available time of the resource information of interest (struct availrscinfo.availtime) is longer than the resource use time of the subsequent target job information of interest (struct jobinfo.reqtime) or not. In a case where the available time is longer than the resource use time, the process proceeds to Step S104. In a case where the available time is not longer than the resource use time, the process proceeds to Step S108. … in at least col. 30 lines 17 – col. 31 line 1).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the acquiring a resource according to a sorting property comprising sequencing based on resource effective periods or operation times of Sato with the systems and methods of Lu resulting in the acquisition of resource as in Lu utilizing the method of sorted/sequenced resources by resource effective periods of operation times of Sato such that the resource of Lu is acquired based on the sorting/sequencing property of requests of Sato. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this would merely be a simple substitution of one know element for another to obtain predictable results. Lu contains a device which differs from the claimed device by the substitution of an arranging/identifying property (as seen in detailed mapping above) for the sorting/sequencing property by resource effective time or operation time of the instant claim. Sorting/sequencing properties by resource effective time or operation time for acquiring resource were known in Sato. A person having ordinary skill in the art prior to the effective filing date could have substituted the arranging/identifying property of Lu for the sorting/sequencing property by resource effective time or operation time of Sato and the result of the substitution would have been predictable, that is the acquisition of resource as in Lu would utilize the sorted/sequenced resources by resource effective time or operation time of Sato such that the resource is acquired based on the sorting/sequencing property by resource effective time or operation time of requests of Sato.

With regard to claim 21, Lu teaches a requesting device (in at least ¶ [0110]), for operating an instance resource (each information object may have any number of instantiations, which may be referred to as "object instances." Object instances may have relatively unique identifiers (IDs) and may be addressable using such IDs. In one embodiment, an object instance identifier may be a URI that represents an addressable location for the object instance in at least ¶ 0057] and Uniform Resource Identifier (URI) may also be used herein, and is known to those skilled in the art in at least ¶ [0034] and each information object category may be an independent resource structure in at least ¶ [0064] and The field originator 1730 may be used to contain data identifying the resource that initially generated the object in at least ¶ [0084]) in accordance with the method according to claim 20, comprising (please refer to detailed claim mapping of claim 20 above):
a request transmitting unit (in at least ¶ [0110]), configured to transmit the operation request (Request message 1412 may be transmitted to entity 1420 indicating a "combine" action <type>. Note that this combine action itself is an information object instance and may have associated description instance(s) that describe how the combination should be implemented. Request message 1412 may provide a list of instances to be combined <target resources>. Request message 1412 may also provide descriptions for the combined instance <target resource>, for example description data indicating that the instances to be combined are highly correlated in at least ¶ [0078] and Fig. 14); and 
a response receiving unit (in at least ¶ [0110]), configured to receive the operation response (Entity 1420 may then return the status of the operation and an identifier of the new instance in response message 1422 in at least ¶ [0078] and 1422, Fig, 14).

With regard to claim 22, Sato teaches wherein the sequencing rule is an ascending order of resource effective periods or a descending order of resource effective periods (… the selected time is referred to as a "specific time" in Steps S13 to S19. (S13) The allocation candidate time detection unit 181 selects the available times (struct availrscinfo.availtime) one by one in descending order of length of the available time from a plurality of resource information (list of struct availrsc.arihead_p) in the specific time and repeatedly executes Steps S14 to S16. In the list of struct availrsc.arihead_p, respective pieces of resource information are sorted in descending order of length of the available time (struct availrscinfo.availtime). (S14) The allocation candidate time detection unit 181 determines whether the selected available time for the resource information is longer than the resource use time of the head job or not. In a case where the available time is longer than the resource use time, the process is caused to proceed to Step S15. In a case where the available time is not longer than the resource use time, the process is caused to proceed to Step S18. … in at least col. 26 lines 29 – col. 27 line 10 and … The temporary resource allocation unit 182 regards the number of the temporary allocation resources for the target job as 0. (S102) The temporary resource allocation unit 182 processes the resource information in ascending order of length of available time of specific time. Specifically, the temporary resource allocation unit 182 selects the resource information one by one in ascending order of length of available time (list of struct availrsc.aritail_p) among the plurality of the resource information in the specific time and repeatedly executes Steps S103 to S107. (S103) The temporary resource allocation unit 182 determines whether the available time of the resource information of interest (struct availrscinfo.availtime) is longer than the resource use time of the subsequent target job information of interest (struct jobinfo.reqtime) or not. In a case where the available time is longer than the resource use time, the process proceeds to Step S104. In a case where the available time is not longer than the resource use time, the process proceeds to Step S108. … in at least col. 30 lines 17 – col. 31 line 1).

With regard to claim 23, Sato teaches wherein the sequencing rule is an ascending order of operation times or a descending order of operation times (… the selected time is referred to as a "specific time" in Steps S13 to S19. (S13) The allocation candidate time detection unit 181 selects the available times (struct availrscinfo.availtime) one by one in descending order of length of the available time from a plurality of resource information (list of struct availrsc.arihead_p) in the specific time and repeatedly executes Steps S14 to S16. In the list of struct availrsc.arihead_p, respective pieces of resource information are sorted in descending order of length of the available time (struct availrscinfo.availtime). (S14) The allocation candidate time detection unit 181 determines whether the selected available time for the resource information is longer than the resource use time of the head job or not. In a case where the available time is longer than the resource use time, the process is caused to proceed to Step S15. In a case where the available time is not longer than the resource use time, the process is caused to proceed to Step S18. … in at least col. 26 lines 29 – col. 27 line 10 and … The temporary resource allocation unit 182 regards the number of the temporary allocation resources for the target job as 0. (S102) The temporary resource allocation unit 182 processes the resource information in ascending order of length of available time of specific time. Specifically, the temporary resource allocation unit 182 selects the resource information one by one in ascending order of length of available time (list of struct availrsc.aritail_p) among the plurality of the resource information in the specific time and repeatedly executes Steps S103 to S107. (S103) The temporary resource allocation unit 182 determines whether the available time of the resource information of interest (struct availrscinfo.availtime) is longer than the resource use time of the subsequent target job information of interest (struct jobinfo.reqtime) or not. In a case where the available time is longer than the resource use time, the process proceeds to Step S104. In a case where the available time is not longer than the resource use time, the process proceeds to Step S108. … in at least col. 30 lines 17 – col. 31 line 1).

Response to Arguments
Applicant’s arguments with respect to the claim(s) filed 07/22/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160188367 A1
teaches
Method for scheduling user request in distributed resource system, and apparatus


Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195